Title: From Thomas Jefferson to William Short, 13 June 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington June 13. 06.
                        
                        My letter, written the day before yours of the 10th. will in some degree have anticipated your enquiries in
                            that, but to be more particular, I shall leave this about the 21st. of July for Monticello, shall proceed about the 1st.
                            of Aug. to Bedford, & after a few days there return to Monticello for the residue of that and the month of September.
                            here, there & every where I shall be always glad to see you. as your best road to the Berkeley springs is by Baltimore
                            & Frederick, this place would be but one day out of your way, and distance I suppose would make little odds in your
                            object.   I have just recieved a letter from Mazzei. he has made up his mind, and is making up his affairs to remove to
                            America the ensuing spring. he appears to be serious; and I believe the execution of so bold an undertaking is within his
                            character. I fear the changes in the country, & in himself, will lessen the satisfaction he expects from such a change
                            of residence. as I mentioned before I have not yet tasted the Cahusac, being unwilling to do it in a disadvantageous
                            state. but M. Cailler the Regisseur says it is the sec, and gives an account of the vin doux et liquoureux de Cahusac. by
                            the time you call here on your way to Berkeley it will be settled. affectionate salutations.
                    